      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 1 of 19




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                 )
                                          )                   Judge Sinatra
      Plaintiff,                          )
                                          )                   Mag. Judge Schroeder, Jr.
      v.                                  )
                                          )
MARIKA MARAGHKIS KATHOLOS,                )                   CIVIL ACTION NO.: 17-cv-00531
                                          )
      Defendant.                          )
_________________________________________ )

  PLAINTIFF UNITED STATES’ OPPOSITION TO DEFENDANT’S OUT-OF-TIME
  MOTION TO STRIKE, OR IN THE ALTERNATIVE, TO DESIGNATE A TAX LAW
                               EXPERT

       The plaintiff United States of America hereby opposes the defendant Marika Katholos’s

motion to strike certain allegations in the complaint that she argues run counter to a stipulated

judgment by the United States Tax Court in a related case, or in the alternative, to request

permission to designate an expert to explain the Tax Court stipulated decision. Doc. 81

(“Motion to Strike”). But the stipulated Tax Court decision expressly states that it is “[p]ursuant

to the agreement of the parties” and does not include any factual stipulations about items of

income or deductions or the correctness of the defendant’s income tax returns. The defendant,

nonetheless, relies on the stipulated Tax Court decision to support an untimely motion to strike,

which is threaded with excessive logical leaps that ultimately lead to a preposterous conclusion.

Katholos argues that the United States is somehow precluded from offering evidence related to

her tax returns 1 to support its willfulness argument that she was on inquiry notice of her duty to

file an FBAR or took steps to conceal her foreign assets, when the issues and the government’s



       1
          Oddly, the defendant moves to strike evidence related to a return for the 2007 income
tax year, but she maintains that she did not sign a return for that year.
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 2 of 19




burden of proof in the Tax Court case and this case differ significantly. Because the issues and

burden of proof differ, the collateral estoppel effect that Katholos’s motion touts is virtually

nonexistent. For these reasons, described in more detail below, the defendant’s motion to strike

should be denied.

         The United States also opposes the defendant’s alternative request to designate a tax law

expert out of time. The Motion to Strike states that the purpose of the expert is “to explain to the

trier of fact the underlying rationale and the necessary implications of the holdings of the

USTC’s stipulated decision and demonstrate their direct conflict with the aforementioned

allegations.” Motion to Strike at 14. Such testimony would equate to legal arguments that are

outside the proper scope of expert testimony. Further, such testimony relates only tangentially to

the core issue in this case: whether the defendant willfully failed to file a Report of Foreign

Bank and Financial Accounts (“FBAR”) for calendar year 2007 documenting her interest in and

control over the UBS account ending in 65569. A late-designated expert witness would not only

result in testimony whose importance is tenuous at best and probably inadmissible, but it would

also cause prejudice to the United States because it will have to prepare to meet the new

testimony. See Softel, Inc. v. Dragon Med. & Sci. Commc’ns, Inc., 118 F.3d 955, 961 (2d Cir.

1997).

         In short, the Motion to Strike exaggerates the impact of the stipulated Tax Court decision

on this case; there is no issue preclusion here to warrant, even remotely, a striking of the

complaint’s allegations or the untimely designation of a tax law expert.




                                                  2
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 3 of 19




                                        I.    Background

                A. This Case: Ms. Katholos’s Liability for a Willful FBAR Penalty

       The United States filed a complaint in this case on June 13, 2017, and filed an amended

complaint with an additional redaction on August 10, 2017. (Docs. 1, 6.) Through this action,

the United States is seeking to collect outstanding civil penalties assessed against the defendant

for her willful failure to timely report her financial interest in and signature authority over a

foreign account during the 2007 calendar year as required by 31 U.S.C. § 5314 and its

implementing regulations.

       Section 5314 of Title 31 derives from the Bank Secrecy Act. In 1970 Congress passed

the Bank Secrecy Act, Pub. L. No. 91-508, 84 Stat. 1114 at 12, to combat the “serious and

widespread use of foreign financial facilities . . . for the purpose of violating American law.”

H.R. Rep. No. 91-975 (1970), reprinted in 1970 U.S.C.C.A.N. 4394, 4397. The legislative

history behind the Act reveals that Congress was concerned about “wealthy” Americans’ use of

“secret foreign financial facilities, particularly in Switzerland” as “a convenient means of

evading U.S. taxes.” 1970 U.S.C.C.A.N. at 4397-98.

       To prevent this activity from occurring, the Act requires United States persons who have

a relationship with foreign financial institutions to report that relationship to the United States

government. See 31 U.S.C. § 5314(a); see also 31 C.F.R. § 1010.350(a) (“Each United States

person having a financial interest in, or signature or other authority over, a bank, securities, or

other financial account in a foreign country shall report such relationship to the Commissioner of

Internal Revenue for each year in which such relationship exists . . . .”).

       When the dollar value of a U.S. person’s foreign accounts exceeds $10,000, she must file

an FBAR yearly to report her financial interest in, or signatory or other authority over, the



                                                  3
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 4 of 19




foreign accounts. See 31 C.F.R. § 1010.306(c). For calendar year 2007, the FBAR was the

Form TD F 90-22.1, Report of Foreign Bank and Financial Authority, and it was due on June 30,

2008. Id. §§ 1010.350(a), 1010.306(c); see also Press Release, IRS, Foreign Financial Accounts

Reporting Requirements (Feb. 2007), FS-2007-15, https://www.irs.gov/pub/irs-news/fs-07-

15.pdf [https://perma.cc/7WQB-YGLN] (hereinafter “2007 IRS Press Release”). The

requirement to file an FBAR did not depend upon whether the foreign account generated U.S.-

taxable income. See 2007 IRS Press Release.

       The FBAR is not submitted alongside one’s income tax return. The Form 1040

individual income tax return, however, contains questions pertaining to whether the taxpayer has

an interest in or signatory or other authority over foreign accounts and refers the taxpayer to

instructions concerning the FBAR. See 2007 Form 1040, Schedule B, Line 7.

       Congress accorded the IRS authority to impose a civil penalty upon individuals whom the

statutes and regulations require to file an FBAR and who fail to do so. 31 U.S.C.

§ 5321(a)(5)(A). In the case of a willful violation of this requirement, the IRS must calculate the

civil penalty as the greater of $100,000 or 50% of the value of the balance in the account at the

time of the violation. Id. § 5321(a)(5)(A)-(D).

       Willfulness in the FBAR context is not statutorily defined and has been consistently held

to include recklessness. See United States v. Horowitz, 978 F.3d 80, 87-89 (4th Cir. 2020);

Norman v. United States, 942 F.3d 1111, 1115 (Fed. Cir. 2019); Bedrosian v. United States, 912

F.3d 144, 152-53 (3d Cir. 2018); United States v. Williams, 489 F. App’x 655, 658 (4th Cir.

2012) (“Williams II”), rev’g No. 09-CV-437, 2010 WL 3473311, at *1 (E.D. Va. Sept. 1, 2010)

(“Williams I”). Courts generally apply an objective standard to recklessness in the civil context.

See Horowitz, 978 F.3d at 89 (quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)) (“In the



                                                  4
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 5 of 19




civil context, ‘recklessness’ encompasses an objective standard — specifically, ‘[t]he civil law

generally calls a person reckless who acts or (if the person has a duty to act) fails to act in the

face of an unjustifiably high risk of harm that is either known or so obvious that it should be

known.’”). With regard to the failure to file an FBAR, “willfulness based on recklessness is

established if the defendant ‘(1) clearly ought to have known that (2) there was a grave risk that

an accurate FBAR was not being filed and if (3) he was in a position to find out for certain very

easily.’” Id. (quoting Bedrosian, 912 F.3d at 153); see 31 U.S.C. § 5321(a)(5)(C). Additionally,

“[w]illful blindness—as where a defendant consciously chooses to avoid learning about

reporting requirements—also constitutes a form of recklessness as to the FBAR-reporting

requirement.” United States v. DeMauro, 483 F.Supp. 3d 68, 82 (D.N.H. 2020). In sum, a

knowing or intentional failure to file a required FBAR is not necessary for the failure to be

willful under 31 U.S.C. § 5321(a)(5)(C). Rather, a U.S. person’s reckless failure to report her

foreign financial account is enough to constitute a willful violation under § 5321(a)(5)(C).

       Moreover, in civil FBAR suits, it is well established that the United States bears the

burden of proving its case by a preponderance of the evidence. 2 See United States v. Garrity,

304 F. Supp. 3d 267, 270 (D. Conn. 2018) (“Using these principles, every court that has



       2
          This is contrasted with the government’s higher burden of proof in the Tax Court case.
To prevail on the issue of whether Katholos were subject to fraud penalties under 26 U.S.C.
§ 6663, the IRS would have had to show both that Katholos underpaid her taxes and that the
underpayment was attributable to fraud. See 26 U.S.C. § 6663(a); see also Kramer v. Comm’r,
T.C.M. (RIA) 2021-016, at *26 (T.C. 2021). The IRS may prove fraud, in turn, by showing “that
the taxpayer intended to evade taxes known to be owing by conduct intended to conceal, mislead
or otherwise prevent the collection of taxes.” DiLeo v. Comm’r, 96 T.C. 858, 874 (1991), aff’d,
959 F.2d 16 (2d Cir. 1992) (emphasis added). In the Tax Court, fraud must be proved by clear
and convincing evidence. See id. at 885.
        In this case, however, the United States is not required to prove that Katholos
fraudulently intended to refrain from filing a timely and accurate FBAR for 2007. On the
contrary, it need only show by a preponderance of the evidence that Katholos’s failure to file an
FBAR for the year and account at issue was willful.
                                                   5
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 6 of 19




answered the question before me has held that the preponderance of the evidence standard

governs suits by the government to recover civil FBAR penalties.”).

       Here, the United States maintains that the defendant willfully failed to timely report her

interest in the UBS Account No. 65569, which had a balance that exceeded $10,000, for calendar

year 2007. In accordance with 31 U.S.C. § 5321(a)(5)(C), a delegate of the Secretary of the

Treasury assessed an FBAR penalty in the amount of $4,474,320.29, plus statutory additions and

interest from December 2, 2016. Katholos maintains that her failure to file an FBAR for

calendar year 2007 was not willful. See Doc. 32 at 6-9.

       The time frame for designating an expert in this case has long passed, and the defendant

has failed to comply with her obligation to identify any designated experts under both Federal

Rules of Civil Procedure 26 and 33. The United States served interrogatories upon Katholos on

January 19, 2018, which included as Interrogatory No. 3 a request that the defendant:

       Identify each person whom you expect to call as an expert witness at trial,
       including within your answer the information required to be provided pursuant to
       Rule 26 of the Federal Rules of Civil Procedure, the subject matter on which the
       expert is expected to testify, the substance of the findings and opinions to which
       the expert is expected to testify, a summary of the grounds for each opinion, any
       available list of publications written by the expert, and any written report made by
       the expert concerning the expert’s findings and opinions.

       The defendant responded to the United States’ interrogatories on March 9, 2018, stating

that disclosure of experts was premature and that “Marika will make these disclosures in due

course in compliance with the Court’s Order.” See Exh. 1, Defendant’s Interrogatory Responses,

Interrogatory No. 3. Under Fed. R. Civ. P. 26(e), the defendant has a duty to supplement her

response to the interrogatory in a timely manner and has not done so. See also Fed. R. Civ. P.

37(c). Further, the most recently extended deadline for the defendant’s disclosure of expert

witnesses was December 27, 2020. Doc. 63. The Court’s order setting this deadline stated that

“[n]o further extensions will be granted absent a formal motion demonstrated exceptional
                                                6
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 7 of 19




circumstances.” Doc. 63. The defendant should not be allowed to belatedly attempt to designate

an expert and has not shown that exceptional circumstances are present here.

       Future deadlines include a dispositive motions deadline currently set for July 16, 2021.

See Doc. 79. No trial date is currently in place.

                                      B. The Tax Court Case

       Katholos filed a petition with the Tax Court in August 2016 to contest the IRS’s

determination that she underpaid her federal income taxes for 2006, 2007, and 2008 and the

IRS’s assessment of fraud penalties under 26 U.S.C. § 6663 for those years. On April 21, 2021,

the Tax Court entered a judgment in accordance with the stipulated agreement between the

parties. See Motion to Strike, Exhibit A. The decision states that “there are deficiencies in

income tax, additions to tax, and penalties due from petitioner as follows,” and further states

that—of years 2006, 2007, and 2008—a deficiency in the amount of $32,371.00 is due for 2008.

In this regard, the parties made the following stipulations:

       It is further stipulated that none of the exceptions to the limitations on
       assessments set forth in I.R.C. § 6501(c) applies to any of petitioner’s tax years
       2006, 2007, and 2008.

       It is further stipulated that, effective upon the entry of this decision by the Court,
       petitioner voluntarily and unilaterally waives the affirmative defense of the
       expiration of the assessment limitations period of I.R.C. § 6501 only for 2008 and
       only to enable respondent to assess the amount of the stipulated deficiency for
       that year and interest thereon as provided by law.

       By letter dated January 18, 2021, Katholos made a “qualified offer” pursuant to 26

U.S.C. § 7430 to settle the Tax Court matter. See Ex. 2. The offer stated: “For avoidance of

doubt, this offer does not include or contemplate resolution of matters under Title 31 of the

United States Code.” The IRS accepted Katholos’s offer to settle and the parties entered a




                                                    7
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 8 of 19




stipulated judgment in the U.S. Tax Court, substantially in the form of Katholos’s offer to settle.

Compare Ex. 2; Motion to Strike Ex. A.

                                        II.   Argument

A. The Court should deny the defendant’s Motion to Strike certain allegations in the complaint.

        Rule 12(f) of the Federal Rules of Civil Procedure permits the Court to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” To prevail on a motion to strike, the movant must show: “(1) no evidence in support of

the allegations would be admissible; (2) the allegations have no bearing on the relevant issues;

and (3) permitting the allegations to stand would result in prejudice to the movant.” Jalayer v.

Stigliano, 420 F. Supp. 3d 58, 64 (E.D.N.Y. 2018) (quoting Roe v. City of New York, 151 F.

Supp. 2d 495, 510 (S.D.N.Y. 2001)). While it is within the Court’s discretion to grant or deny a

motion to strike, a court “should not tamper with the pleadings unless there is a strong reason for

so doing.” Lipsky v. Comm. United Corp., 551 F.2d 887, 893 (2d. Cir. 1976); see also Schramm

v. Krischell, 84 F.R.D. 294, 299 (D. Conn. 1979) (“If there is any doubt as to the possibility of

relevance, a judge should err on the side of denying a Rule 12(f) motion . . . .”). Such motions

are generally disfavored and should be rarely granted. See Tucker v. Am. Int’l Grp., Inc., 936 F.

Supp. 2d 1, 15 (D. Conn. 2013) (listing cases); see also Crespo v. New York City Transit Auth.,

No. 01-CV-0671, 2002 WL 398805, at *11 (E.D.N.Y. Jan. 7, 2002) (quoting Lennon v. Seaman,

63 F.Supp.2d 428, 446 (S.D.N.Y.1999)) (“[M]otions to strike ‘are not favored and will not be

granted unless it is clear that the allegations in question can have no possible bearing on the

subject matter of the litigation.’”).

        The defendant’s motion to strike certain allegations from the United States’ complaint

should be denied because it does not meet this standard. The defendant misconstrues the rule of

issue preclusion and the Federal Rules of Evidence. The stipulated Tax Court decision, which is
                                                 8
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 9 of 19




the result of a settlement of tangentially related claims, has no preclusive effect on the United

States’ factual allegations in this case. As a result, the defendant’s motion fails because there is

admissible evidence in support of the allegations she seeks to strike, the allegations bear on the

relevant issues, and permitting those allegations to stand will not be prejudicial to the movant.

Further, the defendant’s exaggeration of the effect of the Tax Court decision is manifest in the

substantive arguments of the Motion to Strike. A substantial portion of her arguments centers on

criticism of the specific language in the allegations (see Motion to Strike at 8 (Part II.A.ii),10

(iii), 11-12 (vi)), rather than any factual findings in the Tax Court decision.

 i. The stipulated Tax Court decision does not have a preclusive effect and thus the motion to
                                       strike is meritless.

       The defendant argues that the stipulated Tax Court decision precludes the government

from making certain factual allegations in this case; however, the defendant misconstrues the law

of collateral estoppel or issue preclusion. Issue preclusion “prevents a party from relitigating

only those ‘issues actually adjudicated, and essential to the judgment, in a prior litigation.’”

Clarke v. Frank, 960 F.2d 1146, 1150 (2d Cir. 1992) (quoting Kaspar Wire Works, Inc. v. Leco

Eng’g & Mach., Inc., 575 F.2d 530, 536 (5th Cir. 1978)) (emphasis in original).

       A judgment in a prior proceeding bars a party and its privies from relitigating an issue if,

and only if: “(1) the issues in both proceedings are identical, (2) the issue in the prior proceeding

was actually litigated and actually decided, (3) there was full and fair opportunity to litigate in

the prior proceeding, and (4) the issue previously litigated was necessary to support a valid and

final judgment on the merits.” N.L.R.B. v. Thalbo Corp., 171 F.3d 102, 109 (2d Cir. 1999)

(citing Local 32B-32J Serv. Emps. Int’l Union v. NLRB, 982 F.2d 845, 849 (2d Cir. 1993)).

       Because the Tax Court decision lacks stipulated facts contrary to the United States’

complaint, the defendant makes bold conclusory leaps to manufacture a collateral estoppel


                                                  9
     Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 10 of 19




scenario. But the stipulated order resolving the U.S. Tax Court case has no preclusive effect on

this case. First, the defendant has not shown that the allegations she wishes to have stricken are

identical to any issues the arose in the Tax Court case. For example, Katholos argues that “[t]he

allegation that Ms. Katholos ‘failed to include earnings and interest income from the UBS

account’ in her taxable income for 2006 and 2007 directly contravenes the USTC’s decision

ordering and deciding there are no income tax deficiencies due from her for those years.”

Motion to Strike at 8; see also id. at 11 (arguing that similar allegations relating to tax years 2007

and 2008 should be stricken). While it is true that the stipulated Tax Court decision states that

there is no deficiency in income tax for 2006 or 2007, there were no findings or stipulations

about whether Katholos failed to include earnings and interest income from the UBS account on

her 2006 or 2007 return. Moreover, the determination of whether there were deficiencies in tax

under 26 U.S.C. § 6211 involve separate issues entirely. There are, for instance, innumerable

combinations of income, deductions, losses, and credits, as well as other issues, that may cause a

taxpayer not to owe income tax for a particular year. From a determination that a taxpayer does

not owe tax, it does not necessarily follow that the taxpayer did or did not report any specific

items of income on her original tax return. The issues are simply not the same.

       Similarly, the defendant strains logic by arguing, unavailingly, that the stipulated Tax

Court decision provides “confirmation of the falsity” of the allegation that “‘Ms. Katholos

checked the box “No” for both questions,’ referring to ‘questions on lines 7a and 8 relating to

interest in or signature authority over foreign accounts and trusts’ contained in ‘Part III of

Schedule B’ of her ‘Form 1040, [ . . .] for tax years 2006 and 2007.’” Motion to Strike at 8.

Even though the Tax Court stipulated decision states that “none of the exceptions to the

limitations on assessments set forth in . . . [26 U.S.C.] § 6501(c) applies to any of petitioner’s tax



                                                 10
     Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 11 of 19




years,” (Motion to Strike, Exh. A), the allegation that Katholos checked the box “No” on her

2007 return Schedule B was not determined—the issues are not even the same. Section 6501

requires the “intent to evade tax.” 26 U.S.C. § 6501(c). The relevant state of mind for liability

for an FBAR civil penalty, however, is willfulness, which differs from a specific intent to evade

tax. Again, the issues at hand are simply not the same.

       Second, the issues the defendant raises were not actually decided by the Tax Court. If an

issue was never raised before the Tax Court and was not actually decided by the Tax Court, issue

preclusion does not apply. See Olin Corp. v. Am. Home Assur. Co., 704 F.3d 89, 97-98 (2d Cir.

2012); see also Lipsky, 551 F.2d at 894 (listing cases) (stating that “a prior judgment can only be

introduced in a later trial for collateral estoppel purposes if the issues sought to be precluded

were actually adjudicated in the prior trial.”). Here, the stipulated decision entered in the Tax

Court reflects the parties’ agreement rather than the Court’s judgment on the merits. See, e.g., In

re Diaz, 580 B.R. 238, 245 (N.D. Ill. 2017) (quoting People Who Care v. Rockford Bd. Of Educ.,

68 F.3d 172, 178 (7th Cir. 1995) (“[C]ourts are wary of the conclusion that matters agreed upon

by the parties support issue preclusion, because the ‘issues underlying a consent judgment

generally are neither litigated nor essential to the judgment.’”).

       Third, the allegations the defendant seeks to strike from the complaint were not necessary

to support a valid and final judgment on the merits in the Tax Court because the stipulated

judgment is based on a compromise and the Tax Court did not enter any findings of fact or

provide any analysis. So even if the Court were to consider issue preclusion of certain factual

findings in the Tax Court decision, none are present. See, e.g., In re Detrano, 266 B.R. 282, 291-

92 (Bankr. E.D.N.Y. 2001) (finding that a debtor would not be precluded from arguing that he

did not commit fraud in a subsequent bankruptcy dischargeability proceeding because in



                                                 11
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 12 of 19




consenting to a prior judgment, the debtor did not stipulate to any underlying facts that would

establish nondischargeability). And in fact, there is no evidence that the parties themselves ever

stipulated to any facts regarding items of income and deductions or the correctness of the

defendant’s returns in settling the Tax Court case.

        The Second Circuit has held that a settlement will not have preclusive effect unless that

was the intent of the parties to the settlement. Greenberg v. Bd. of Governors of Fed. Reserve

Sys., 968 F.2d 164, 168 (2d Cir. 1992). Here, the stipulated decision entered in the Tax Court

resulted from an agreement between the parties rather than an adjudication of the merits. The

stipulated decision does not recite any facts that could be preclusive in this case. Most

importantly, the stipulation evidences no intent of the parties to be precluded from presenting the

issues or any potential underlying facts in other litigation. In fact, in her letter offering to settle

the Tax Court action on terms the same as or substantially the same as those recited in the

stipulation, Katholos’s attorney made the following representation: “For the avoidance of doubt,

this offer does not include or contemplate resolution of matters under Title 31 of the United

States Code.” (See Ex. 2.) The parties did not intend any preclusive effect from the stipulated

decision entered in the Tax Court case.

        Because the stipulated decision does not have a preclusive effect, the defendant’s motion

to strike on that basis is meritless. The defendant cannot meet the standard under Fed. R. Civ. P.

12(f) because the United States’ allegations are supported by admissible evidence, relevant to the

claims at issue, and are not scandalous or prejudicial. The Court should not strike any

allegations from the government’s complaint.




                                                   12
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 13 of 19




ii. The United States’ allegations are supported by admissible evidence and bear on the relevant
                                               issues.

        The Court should not grant the motion to strike portions of the complaint because the

defendant’s arguments that such allegations are immaterial or inadmissible are incorrect. “Rule

12(f) should be construed strictly against striking portions of the pleadings on the grounds of

immateriality.” Lipsky, 551 F.2d at 894 (citing Nagler v. Admiral Corp., 248 F.2d 319, 322 (2d

Cir. 1957); Atlantic City Elec. Co. v. Gen. Elec. Co., 207 F. Supp. 620, 627 (S.D.N.Y. 1962)).

The portions of the complaint that the defendant seeks to have stricken are relevant to the United

States’ claims against Katholos and supported by admissible evidence.

        As discussed above, to prove its claim against Katholos, the United States must show that

the she (1) had a financial interest in, or signatory or other authority over, a foreign account or

accounts during the year at issue with a value of $10,000 or more and (2) willfully failed to file

the FBAR form.

        In determining whether a defendant willfully failed to file an FBAR form, Courts must

typically rely on circumstantial evidence, including “drawing inferences through ‘conduct meant

to conceal or mislead sources of income or other financial information.’” See United States v.

Ott, 441 F. Supp. 3d 521, 529 (E.D. Mich. 2020) (citing United States v. McBride, 908 F. Supp.

2d 1186, 1205 (citing United States v. Sturman, 951 F.2d 1466, 1476-77 (6th Cir. 1991))).

Among others, Courts have considered factors such as whether a defendant concealed the foreign

account from her tax return preparer, filed tax returns on which the box on Part III of Schedule B

was checked “No” to indicate that the defendant did not have a foreign account, or failed to

report taxable income earned from the foreign account on tax returns for the year at issue or

other years. See United States v. DeMauro, 483 F. Supp. 3d 68, 87 (D.N.H. 2020) (defendant’s

“purported failure to seek advice from tax professionals or attorneys,” despite relying on them


                                                 13
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 14 of 19




for other advice, was evidence that she “acted with willful blindness.”); United States v. Flume,

390 F. Supp. 3d 847, 857 (S.D. Tex. 2019) (defendant “acted with extreme recklessness by

failing to review his tax returns before signing them”); Flume, 390 F. Supp. 3d at 857

(“defendant’s failure to inform his accountant about the existence of a foreign account is a strong

indicator of a conscious intent to violate the law.”); McBride, 908 F. Supp. 2d at 1208 (quoting

Thomas v. UBS AG, No. 11C4798, 2012 WL 2396866, *5 n. 2 (N.D.Ill. Jun. 21, 2012)) (“The

simple yes-or-no question of Schedule B makes it inconceivable that [a taxpayer] could have

misinterpreted this question.”); Ott, 441 F. Supp. 3d at 529 (quoting Sturman, 951 F.2d at 1477)

(“‘[i]t is reasonable to assume that a person who has foreign bank accounts would read the

information specified by the government in tax forms,’ including the Schedule B language

referring the taxpayer to FBAR filing requirements.”); Ott, 442 F. Supp. 3d at 529 (defendant

“testified that no interest, dividends, or capital gains from the foreign Canadian accounts were

reflected in his tax returns.”).

        The United States’ allegations that the defendant seeks to have stricken from the

complaint go directly to these factors that Courts typically evaluate in willful FBAR cases.

Thus, the defendant fails to meet another element of the test for whether allegations should be

stricken.

     iii. The United States’ allegations are not scandalous or prejudicial to the defendant.

        For a motion to strike allegedly “scandalous” material, a “scandalous allegation” has

been described as “one that reflects unnecessarily on the defendant’s moral character, or uses

repulsive language that detracts from the dignity of the Court.” Cabble v. Rollieson, No. 04-cv-

9413, 2006 U.S. Dist. LEXIS 7385, 2006 WL 464078, at *11 (S.D.N.Y. Feb. 27, 2006). The

defendant argues that the government’s allegations regarding her tax filings “depict her as a tax

scofflaw” and that such allegations are prejudicial. However, as discussed above, the allegations
                                                14
     Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 15 of 19




in question speak directly to the factors that Courts generally consider when evaluating the

willfulness of a defendant’s failure to timely file the FBAR. The facts alleged are relevant to the

United States’ claims against the defendant, they do not reflect unnecessarily on her moral

character or use disparaging language. The allegations are not scandalous, and this is not a basis

for the Court to strike the allegations in the United States’ complaint. The defendant’s untimely

motion to strike should be denied.

 B. The Court should not allow the defendant’s alternative request for a tax law expert to offer
                   an opinion about the legal effect of the Tax Court decision.

       The United States likewise opposes the defendant’s alternative request for leave to

designate a tax law expert out of time, because the stated purpose of the expert would be to

provide legal conclusions, which is plainly outside the scope of expert testimony under Fed. R.

Evid. 702. See, e.g., Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132,

144 (2d Cir. 2016) (mentioning the Second Circuit’s “longstanding rule that expert testimony on

issues of domestic law is not to be considered”). This reason alone is sufficient to deny the

Motion to Strike’s alternative request for an expert.

       Generally, when analyzing the propriety of a preclusion order for expert testimony, courts

in this circuit consider the following: “(1) the party’s explanation for the failure to comply with

the discovery order; (2) the importance of the testimony of the precluded witness; (3) the

prejudice suffered by the opposing party as a result of having to prepare to meet the new

testimony; and (4) the possibility of a continuance.” Softel, Inc. v. Dragon Med. & Sci.

Commc’ns, Inc., 118 F.3d 955, 961 (2d Cir. 1997); see Lidle v. Cirrus Design Corp., No. 08

CIV. 1253 BSJ/HBP, 2009 WL 4907201, at *6 (S.D.N.Y. Dec. 18, 2009) (“Although Softel was

decided in the context of an appeal from a preclusion order, it has also been applied by district

courts in assessing the propriety of a preclusion order.”).


                                                 15
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 16 of 19




       Here, Katholos seeks a tax law expert “to explain to the trier of fact the underlying

rationale and the necessary implications of the holdings of the USTC’s stipulated decision and

demonstrate their direct conflict with” the complaint allegations identified in the Motion to

Strike. Motion to Strike at 14 of 16. Her explanation for failing to comply with the deadline for

designating an expert is that “[b]ecause the USTC entered its stipulated decision on April 23,

2021, the defendant could not possibly have adhered to the deadline for designating an expert to

explain the proper construction of that decision.” Id. This reasoning—though facially valid—

supports the conclusion that the purpose of the tax law expert is to offer legal conclusions, which

is outside the boundaries of expert testimony’s permissible scope.

       The importance of such testimony is minimal and would likely be inadmissible because it

would involve matters of domestic tax law. It is well established that “the testimony of an expert

on matters of domestic law is inadmissible for any purpose.” In re Initial Pub. Offering Sec.

Litig., 174 F. Supp. 2d 61, 64 (S.D.N.Y. 2001) (emphasis in original) (quoting Music Sales Corp.

v. Morris, 73 F.Supp.2d 364, 381 (S.D.N.Y. 1999)). While under Federal Rule of Evidence 702

an expert may provide an opinion to help the factfinder understand a fact in issue, the expert

“may not give testimony stating ultimate legal conclusions based on those facts.” Id. (quoting

United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir.1991)).

       The case Marx & Company, Inc. v. Diners’ Club, Inc., 550 F.2d 505 (2d Cir. 1977), is

instructive on this point. In that case, the Second Circuit held that the district court erred in

allowing an expert witness to offer his opinion concerning the legal obligations of the parties to a

contract in a securities transaction. Marx, 550 F.2d at 508. The court stated that, rather than

testifying concerning “practices in the securities business, on which [the witness] was qualified

as an expert,” he instead offered “legal opinions as to the meaning of the contract terms at issue.”



                                                  16
      Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 17 of 19




Id. at 509. The court noted that “it would not have been possible to render this testimony

admissible by qualifying [the witness] as an ‘expert in contract law’” because “[i]t is not for

witnesses to instruct the jury as to applicable principles of law, but for the judge.” Id. at 509-10;

see also Loeb v. Hammond, 407 F.2d 779, 781 (7th Cir. 1969) (“It was not error to refuse to

permit . . . an attorney . . . to testify as an expert witness as to the legal significance of the various

papers signed by Hammond and Loeb on June 1, 1962. The question of interpretation of the

contract is for the jury and the question of legal effect is for the judge. In neither case do we

permit expert testimony.”). Here, on the contrary, Katholos seeks to designate a tax law expert

to testify concerning the legal effect of the Tax Court decision on this case. Such testimony is

plainly inadmissible, for “there is a knowledgeable gentleman in a robe whose exclusive

province it is to instruct the jury on the law.” Marx, 550 F.2d at 512 (“The danger is that the jury

may think that the ‘expert’ in the particular branch of the law knows more than the judge—surely

an inadmissible inference in our system of law.”).

        Furthermore, if Katholos were allowed to introduce an expert at this juncture, the United

States would be prejudiced because it would need to address the new testimony of the expert.

Additional time would be needed to review the expert report, depose the expert, and determine

whether a rebuttal expert is warranted. See, e.g., Sealed Plaintiff No. 1 v. Sealed Defendant No.

1, 221 F.R.D. 367, 369 (N.D.N.Y. 2004) (“[A] greater delay would be caused because

defendants would need time to review the expert report, depose the expert, and possibly retain a

rebuttal expert.”).

        Ultimately, an expert as described in the Motion to Strike would cause more delay than

benefit in this case. The anticipated testimony would be inadmissible because it would likely

involve commentary on domestic law. Further, the Tax Court decision relates tangentially to the



                                                   17
     Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 18 of 19




issue of Katholos’s liability for an FBAR civil penalty. In an attempt to recalibrate the focal

point of this case in her favor, Katholos argues that because the Complaint contains a few

allegations concerning the income tax years that were at issue in the Tax Court case, this case

suddenly hinges on the liability of Ms. Katholos for a deficiency in income taxes. These

allegations, though relevant, are not dispositive indicators of Ms. Katholos’s willfulness in

failing to timely file an FBAR for taxable year 2007.

                                      III.   Conclusion

       For the foregoing reasons, the defendant’s motion to strike and, in the alternative, be

allowed to designate an expert out of time should be denied.

       //

       //

       //

       //


                                              Respectfully submitted,

                                              DAVID A. HUBBERT
                                              Acting Assistant Attorney General
                                              U.S. Department of Justice, Tax Division

                                              /s/ Marie E. Wicks___
                                              /s/ Angela R. Foster__
                                              MARIE E. WICKS
                                              ANGELA R. FOSTER
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 55
                                              Washington, D.C. 20044
                                              202-307-0461 (v) (Wicks)
                                              202-616-9183 (v) (Foster)
                                              202-514-5238 (f)
                                              Marie.E.Wicks@usdoj.gov
                                              Angela.R.Foster@usdoj.gov

                                                18
     Case 1:17-cv-00531-JLS-HKS Document 82 Filed 06/23/21 Page 19 of 19




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of June, 2021, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to all registered CM/ECF participants.


                                               /s/ Angela R. Foster
                                               ANGELA R. FOSTER
                                               Trial Attorney




                                                 19
